DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Applicants’ submission filed on 12/17/2021 has been entered. Claims 1-19 and 21 are pending with claim 20 being currently deleted and claim 21 being currently added.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 6 recites the limitation "the front surface of the bearing retainer” in line 2. There is insufficient antecedent basis for this limitation in the claim.
Claim 6 recites the limitation "the back surface of the bearing retainer" in lines 3-4. There is insufficient antecedent basis for this limitation in the claim.
Claim Rejections - 35 USC §102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.
Claims 1-7 and 15 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Tremoulet et al. (US 6113304).
Regarding claims 1-3 and 15: Tremoulet discloses an assembly comprising a seal adapter comprising a bearing retainer 12 and a bearing 19 (Figs. 1-3; col. 2, lines 46-65). Tremoulet discloses that the bearing retainer 12 is cylindrical, has a bearing retainer inside surface, a bearing retainer outside surface, and a cavity along the bearing retainer inside surface (Figs. 1-3). Tremoulet discloses that the bearing 19 is cylindrical, that the bearing has a bearing outside surface, a bearing inside surface, a bearing front surface and a bearing back surface (Figs. 1-3). Tremoulet discloses that when assembled, the bearing 19 is at least partially within the cavity, such that the bearing outside surface and the bearing back surface are in contact with the bearing retainer inside surface (Figs. 1-3 - the contact with the back surface is at least a point contact). Tremoulet discloses a packing adapter (Figs. 1-3 - the packing adapter can be interpreted as annular groove 15, seal 25, and seal 17). Tremoulet discloses that the packing adapter is cylindrical, that the packing adapter has a packing adapter inside surface, a packing adapter outside surface, and a packing adapter front surface, and that the front surface of the packing adapter has a non-linear cross section (Figs. 1-3). Tremoulet discloses that the assembly is a packing carrier (the assembly carries the packing seals). Tremoulet discloses that the packing adapter and the bearing retainer are disparate components, that the bearing retainer further has a bearing retainer front surface and a bearing retainer back surface, that the packing adapter further comprises 
Tremoulet discloses a packing lube seal 17, 25 and that the packing lube seal is in contact with the bearing retainer inside surface (Fig. 2). 
Regarding claim 4: Tremoulet discloses that the packing adapter front surface has a cylindrical cross-section (Figs. 1-3). 
Regarding claim 5: Tremoulet discloses that the packing adapter further comprises a hole extending from the packing adapter inside surface to the packing adapter outside surface (Figs. 1-3). 
Regarding claim 6: Tremoulet discloses that the bearing retainer outside surface further comprises a groove on the outside surface of the bearing retainer and that both the groove and the cavity are located more toward the front surface of the bearing retainer or the back surface of the bearing retainer (Figs. 2-3). 
Regarding claim 7: Tremoulet discloses that the groove and the cavity are axially aligned along a central axis of the assembly (Figs. 2-3). 
Claims 1 and 9-10 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Blume (US 6382940).
Regarding claim 1: Blume discloses an assembly comprising a seal adapter (fluid end bulkhead comprising a bearing retainer (gland nut, 22), and a bearing (packing brass), and a packing lube seal (25, 96) (Figs. 1, 5, 6, 10, 12; col. 2, lines 2-10, col. 7, lines 42-49). Blume discloses that the bearing retainer is cylindrical and has a bearing 
Regarding claim 9: Blume discloses that the bearing retainer further comprises a hole extending from the bearing retainer outside surface to the bearing retainer inside surface (Figs. 1, 5, 6, 10, 12). 
Regarding claim 10: Blume discloses a packing lube seal in contact with the bearing retainer inside surface and in fluid communication with the hole extending from the bearing retainer outside surface to the bearing retainer inside surface (Figs. 1, 5, 6, 10, 12). 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious 

Claims 9-10 are rejected under 35 U.S.C. 103 as being unpatentable over Tremoulet et al. (US 6113304) in view of Yeung et al. (US 20190011051).
Tremoulet discloses the invention substantially as claimed and as discussed above.
Regarding claim 9: Tremoulet does not explicitly discloses that the bearing retainer further comprises a hole extending from the bearing retainer outside surface to the bearing retainer inside surface. Yeung discloses that the bearing retainer 214 further comprises a hole (unnumbered) extending from the bearing retainer outside surface to the bearing retainer inside surface (Figs. 8, 30; [0164] - the cylinder block 214 is identified as an analogous structure to Tremoulet’s element 12 and the unnumbered hole (near the end flange is found to disclose the recited hole). At the time the invention was made, it would have been obvious to one having ordinary skill in the art and the benefit of the cited art, to have added a hole to the bearing retainer of Tremoulet, as taught by Yeung, so as to allow the introduction of grease therein. 
Regarding claim 10: Tremoulet, as modified by Yeung, discloses a packing lube seal in contact with the bearing retainer inside surface and in fluid communication with the hole extending from the bearing retainer outside surface to the bearing retainer inside surface (see above; Yeung - Figs. 8, 30). 
Claims 17-18 and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Whaley et al. (US 20150132157) in view of Tremoulet et al. (US 6113304).
Tremoulet discloses the invention substantially as claimed and as discussed above.

Tremoulet discloses a packing assembly internal to the pump fluid end comprising a packing carrier, that the packing carrier comprises a seal adapter and a packing adapter, that the seal adapter comprises a bearing retainer and a bearing, that the bearing retainer is cylindrical and has a bearing retainer inside surface and a bearing retainer outside surface, that the bearing retainer comprises a cavity along the bearing retainer inside surface, that the bearing is cylindrical, that the bearing has a bearing outside surface, a bearing inside surface, a bearing front surface and a bearing back surface, that, in an assembled configuration of the packing assembly, the bearing is at least partially within the cavity, such that the bearing outside surface and the bearing back surface are in contact with the bearing retainer inside surface, that the packing adapter is cylindrical, that the packing adapter has a packing adapter inside surface, a packing adapter outside surface, a packing adapter front surface, that the front surface of the packing adapter has a non-linear cross section, that the packing adapter and the bearing retainer are integrated as a single, unitary piece; or that the packing adapter and the bearing retainer are disparate components, that the bearing retainer further has a bearing retainer front surface and a bearing retainer back surface, 
Whaley, as modified by Tremoulet, discloses that the packing assembly is disposed within the reciprocating element bore such that the central axis of the packing assembly is coaxial with the central axis of the reciprocating element bore and that the bearing retainer back surface is proximate the back of the pump fluid end (see above; Tremoulet - Figs. 1-3).
Regarding claim 18: Whaley discloses that the wellbore servicing fluid comprises a fracturing fluid, a cementitious fluid, a remedial fluid, a perforating fluid, a sealant, a drilling fluid, a spacer fluid, a completion fluid, a gravel pack fluid, a diverter fluid, a gelation fluid, a polymeric fluid, an aqueous fluid, an oleaginous fluid, or a combination thereof ([0004]). 
Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over Whaley et al. (US 20150132157) and Tremoulet et al. (US 6113304), as applied to claim 17 above, and further in view of Yeung (US 20190011051).

Regarding claim 19: Whaley and Tremoulet disclose high pressure pumps (Whaley - [0004]; Tremoulet - col. 1, lines 11-16) but do not explicitly disclose that the pump operates, during the pumping of the wellbore servicing fluid, at a pressure of greater than or equal to about 3,000 psi or that the pump operates, during the pumping of the wellbore servicing fluid, at a volumetric flow rate of greater than or equal to about 3 barrels per minute (BPM). Yeung discloses that a pump can operate, during the pumping of the wellbore servicing fluid, at a pressure of greater than or equal to about 3,000 psi and that a pump can operate, during the pumping of the wellbore servicing fluid, at a volumetric flow rate of greater than or equal to about 3 barrels per minute (BPM) ([0013], [0014]). At the time the invention was made, it would have been obvious to one having ordinary skill in the art and the benefit of the cited art, to have configured the pump of Whaley, as modified by Tremoulet, to have a pressure of greater than or equal to about 3,000 psi and/or a volumetric flow rate of greater than or equal to about 3 barrels per minute (BPM) as taught by Yeung. As both Whaley and Tremoulet teach high pressure pumps and Yeung teaches typical pressure and flow rate requirements for field operations, it would have been within routine skill to have selected a pump that can produce the pressure and flow rates required for a desired well operation. Such a configuration and design would have been predictable with a reasonable expectation for success and no unexpected results. 
Allowable Subject Matter
Claims 8 and 16 are allowed.
s 11-14 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Response to Arguments
Applicants’ amendments and arguments filed 12/17/2021 have been fully considered and they are at least partially persuasive. 
Applicants’ arguments appear to address only the newly added claim language. As such, applicants are referred to the rejections above wherein the newly amended subject matter has been addressed. 
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Taras P Bemko/
Primary Examiner, Art Unit 3672
12/29/2021